DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites, “wherein the content of sodium in the binder is no more than 450 ppm based upon the total content of sodium in the lithium secondary battery.”
Applicant is reminded that the primary purpose of the definiteness requirement for claim language under 35 U.S.C. §112(b) is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent. See MPEP 2173. In the case of the sodium in the positive electrode and the binder comprised in the positive electrode, it’s unclear how the person having ordinary skill in the art (“the skilled person”) would test for sodium only in the binder, because the positive electrode includes both the positive electrode active material and the binder in a mixed state. In other terms, it’s unclear how the skilled person would disassemble the battery of claim 1 in a way that would reliably test only the binder. Moreover, after assembly of the battery, impurities such as sodium would more likely than not be mobile via the electrolyte, and could have an affinity for the binder. In such a case, the content of sodium in the binder could be higher after assembling the battery. The opposite situation could also be true, i.e., where sodium is leeched from the binder into other components of the battery after assembly. In sum, it’s unclear how the skilled person would test for infringement given the structure of the claims. 
One remedy may be to file claims that define the sodium content in a product-by-process manner, such as, “[t]he lithium secondary battery according to claim 2, wherein the positive electrode is formed by mixing at least a positive electrode material and a binder, wherein a content of sodium in the binder is no more than 450 ppm…” In this way, the test for infringement would be clear in that the skilled person could simply measure the sodium content of the binder prior to it having been mixed with the positive electrode active material and incorporated into the assembled battery.
The claim is interpreted as meaning that the positive electrode, including the binder, has a sodium content of no more than 450 ppm.

Claim Rejections - 35 USC §§ 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 7 and 8 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Bowden (US20030162099A1; already of record by submission via IDS).
Regarding claim 1, Bowden teaches a lithium secondary battery (abstract) comprising
sodium, wherein a total content of sodium in the lithium secondary battery is no more than 500 ppm (“[t]he sodium concentration in cell 10 can be between about 100 ppm to 1500 ppm by weight… The sodium concentration can be…; and/or equal to or less than…, 500… ppm by weight.” ([0024]); see also claim 15).  
Regarding claim 6, Bowden teaches the lithium secondary battery according to claim 1 as described above. Bowden also teaches wherein the lithium secondary battery comprises:
a positive electrode (cathode 16, FIG. 1; [0018]);
	a lithium negative electrode (anode 12, FIG. 1; [0018]; “[a]node 12 can consist of an active anode material, usually in the form of an alkali metal, e.g.,… Li ” ([0029]));
	a separator (separator 20, FIG. 1; [0018]) interposed between the positive electrode and the lithium negative electrode; and
	 an electrolyte solution (electrolytic solution, [0018]).  
 Regarding claim 7, Bowden teaches the lithium secondary battery according to claim 1 as described above. Bowden also teaches wherein the content of sodium contained in the positive electrode comprised in the lithium secondary battery; the lithium negative electrode; and the electrolyte solution is no more than 500 ppm based upon the total content of sodium in the lithium secondary battery (see rejection of claim 1 above; Bowden teaches that the cell as a whole includes no more than 500 ppm of sodium).  
Regarding claim 8, Bowden teaches the lithium secondary battery according to claim 1 as described above. Bowden also teaches wherein the lithium secondary battery is selected from the group consisting of a lithium metal battery (see [0029], where Bowden teaches the anode 12 can consist of lithium, which meets the limitation of a “lithium metal battery”).
Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.Claims 1 and 5-8 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by, or in the alternative, under 35 U.S.C. 103 as obvious over Swonger (US20160351889A1).
Regarding claim 1, Swonger teaches a lithium secondary battery (improved lithium battery, [0137]) comprising:
sodium, wherein a total content of sodium in the lithium secondary battery is no more than 500 ppm (“[t]he electric vehicle can be further improved by using a lithium metal battery containing the high purity lithium metal as an anode, cathode or electrolyte material.” (emphasis added, [0137]); see further explanation below).
Swonger teaches a high purity lithium metal product (abstract). With respect to the claim limitation of, “a total content of sodium… is no more than 500 ppm…,” Swonger teaches that the high purity lithium metal product may be free of sodium ([0021], [0176], claims 7 and 8, and Table 1). Moreover, Swonger specifically teaches that the resulting high purity lithium metal may include less than 13 ppm of Sodium ([0038]). 
 As noted above in the claim mapping, Swonger teaches that the principal components of the battery, i.e., the anode, cathode, and electrolyte material, may be made from such high purity lithium (see [0137]). In such a case, it is believed that a lithium battery having one or more of the anode, cathode, and electrolyte material made from the high purity lithium metal would necessarily meet the claimed limitation of having no more than 500 ppm of sodium. See [0130], which discusses forming a positive electrode from the high purity lithium. See, [0018], which discusses using the high purity lithium to form electrolyte materials, such as LiPF6. Thus, Swonger is held to inherently anticipate the claim.
In the alternative, Swonger clearly teaches that controlling impurities in a lithium battery, specifically a lithium battery employing a metallic lithium anode, is a result-effective variable:
“However, lithium metal produced by conventional lithium producing processes contains impurities that undesirably cause dendrite formation when the lithium metal is used as an anode in a rechargeable battery… For example, during charge and discharge cycling of the battery, impurities in the lithium metal cause lithium crystals (i.e., “dendrites”) to emerge from the surface of the anode and spread across the electrolyte.” (Swonger, emphasis added, [0016])
The purpose of Swonger’s invention is to remedy the deficiencies of the prior art and provide high purity lithium with fewer impurities to decrease the formation of dendrites. Thus, Swonger recognizes that the purity of the lithium battery components is result-effective for formation of lithium dendrites. In this regard, Swonger clearly teaches that lower impurities in the lithium will lead to less dendrites, which the skilled person knows will lead to better performing lithium batteries.
	Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05 §II.A.
	In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) and MPEP 2144.05 §III.A.
	Thus, absent evidence of unexpected results, it would have been obvious before the effective filing date of the claimed invention to have arrived at the claimed lithium secondary battery comprising sodium of no more than 500 ppm in the battery.  
Regarding claim 5, Swonger teaches the lithium secondary battery of claim 1 as described above. Swonger also teaches
a negative electrode (anode, [0030]), wherein the content of sodium in the negative electrode is no more than 15 ppm based upon the total content of sodium in the lithium secondary battery (see ([0038])). See also [0030], which teaches the anode comprises lithium metal produced by the process taught by Swonger.
Regarding claim 6, Swonger teaches the lithium secondary battery according to claim 1 as described above. Swonger also teaches wherein the lithium secondary battery comprises:
a positive electrode (cathode, [0030]);
	a lithium negative electrode (“[t]he anode comprises lithium metal” ([0030])); and
	 an electrolyte solution ([0030]).  
Swonger does not explicitly teach the separator interposed between the positive electrode and the lithium negative electrode. However, this is a conventional feature of a battery and it is considered as inherently being present in the structure of the term, “battery.” Thus, the limitation is met.
Regarding claim 7, Swonger teaches the lithium secondary battery according to claim 1 as described above. Swonger also teaches the battery has a positive electrode (cathode, [0030]), negative electrode (anode, [0030]) and electrolyte ([0030]). 
As noted above in the claim mapping of the rejection of claim 1, Swonger teaches that the principal components of the battery, i.e., the anode, cathode, and electrolyte material, may be made from such high purity lithium. In such a case, it is believed that a lithium battery having one or more of the anode, cathode, and electrolyte material made from the high purity lithium metal would necessarily meet the limitation, of having no more than 500 ppm of sodium as recited in claim 7. See [0130], which discusses forming a positive electrode from the high purity lithium. See, [0018], which discusses using the high purity lithium to form electrolyte materials, such as LiPF6. Thus, Swonger is held to inherently anticipate the claim.
In the alternative, the claimed battery would have been obvious since Swonger recognizes that the purity of the lithium battery components is result-effective for formation of lithium dendrites. Specifically, Swonger clearly teaches that lower impurities in the lithium will lead to less dendrites, and thus better lithium batteries.
Thus, absent evidence of unexpected results, it would have been obvious before the effective filing date of the claimed invention to have arrived at the claimed lithium secondary battery of claim 7. See MPEP 2144.05 §§II.A and III.A.
Regarding claim 8, Swonger teaches the lithium secondary battery according to claim 1 as described above. Swonger also teaches wherein the lithium secondary battery is selected from the group consisting of a lithium metal battery, a lithium metal ion battery, a lithium-sulfur battery, and a lithium air battery ([0140]).  
Claim Rejections - 35 USC §§ 103
Claim 2, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Swonger (US20160351889A1).
Regarding claims 2, 3, and 4, Swonger teaches the lithium secondary battery of claim 1 as described above. These claims require that, based upon the total content of sodium in the lithium secondary battery, the content of sodium in a positive electrode no more than 450 ppm (claim 2), the content of sodium in the binder comprised in the positive electrode is no more than 450 ppm (claim 3), and the content of sodium in the electrolyte solution comprised in the battery is no more than 25 ppm (claim 4).
Each of the limitations of these claims would have been obvious in view of Swonger. As noted above in the rejection of claim 1 over Swonger, Swonger teaches that the level of impurities (including sodium) is a result-effective variable for formation of lithium dendrites, specifically in lithium batteries employing a lithium metal anode.
Given that the level of impurities (including sodium) are taught by Swonger to be a result-effective variable, it similarly would have been obvious before the effective filing date of the claimed invention to include, based upon the total content of sodium in the lithium secondary battery, no more than 450 ppm of sodium in the positive electrode (claim 2), no more than 450 ppm of sodium in the positive electrode binder (claim 3), and no more than 25 ppm of sodium in the electrolyte (claim 4) for substantially the same reasons cited in relation to claim 1 above. 
Moreover, it would be illogical for the skilled person to use simultaneously use the high purity lithium of Swonger in one or more of the anode, cathode, and electrolyte material and simultaneously use impure materials, such as the claimed positive electrode, the binder of the positive electrode, or the electrolyte when Swonger clearly teaches that impurities can cause the formation of dendrites.
Thus, absent evidence of unexpected results, it would have been obvious before the effective filing date of the claimed invention to have arrived at the claimed lithium secondary battery wherein a content of sodium in a positive electrode comprised in the battery is no more than 450 ppm (claim 2), a content of sodium in the binder comprised in the positive electrode is no more than 450 ppm (claim 3), and a content of sodium in the electrolyte solution comprised in the battery is no more than 25 ppm (claim 4). See MPEP 2144.05 §§II.A and III.A.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bowden (US20030162099A1).
Regarding claim 5, Bowden teaches the lithium secondary battery of claim 1 as described above.
Bowden does not explicitly teach wherein the content of sodium in the negative electrode is no more than 15 ppm based upon the total content of sodium in the lithium secondary battery.  
However, Bowden teaches the sodium content in the lithium metal anode is less than 100 ppm.  Thus, it would have been obvious before the effective filing date of the claimed invention to have arrived at the claimed invention, because the disclosed range of less than 100 ppm of sodium in the anode overlaps with that of the instant claim in the range of no more than 15 ppm. See MPEP 2144.05 §I.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bowden (US20030162099A1) in view of Swonger (US20160351889A1).
Regarding claim 5, Bowden teaches the lithium secondary battery of claim 1 as described above.
Bowden does not explicitly teach wherein the content of sodium in the negative electrode is no more than 15 ppm based upon the total content of sodium in the lithium secondary battery.  
	However, Swonger relates to batteries having lithium metal anodes ([0030]) and is thus analogous art. Swonger teaches a high purity lithium metal having less than 13 ppm sodium ([0038]).
	Thus, it would have been obvious before the effective filing date of the claimed invention to have utilized the high purity lithium metal in the anode of the lithium secondary battery of claim 1 as taught by Bowden, thereby arriving at the invention of claim 5, because Swonger teaches increasing the purity of the lithium decreases the amount of dendrite formation in the battery ([0016]).



[Continued on next page.]

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
KR100485092B1 discloses a lithium-sulfur battery having a positive electrode active material of high purity (abstract). The sodium content of several example positive electrodes has a sodium content of less than 100 ppm, see Table 1.
US20140322612A1 discloses lithium battery electrodes (abstract) made with pure metallic lithium having less than 100 ppm of sodium ([0014]); and
US20180062178A1 is of record by submission via IDS. This reference teaches a binder having a sodium content of less than 100 ppm which reads on claim 3 (abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON AARON BARTON whose telephone number is (571)270-3551. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON BARTON/Examiner, Art Unit 1721                                


/ALLISON BOURKE/Supervisory Patent Examiner, Art Unit 1721